Citation Nr: 1107906	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-43 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle injury prior to July 3, 2007. 

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle injury for the period from August 7, 
2007, to May 25, 2009.  

4.  Entitlement to a rating in excess of 20 percent for the 
residuals of a right ankle injury after May 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, 
and from December 2004 to January 2005.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2003, 
November 2006, October 2007, June 2009, and August 2009 by the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2010, the Veteran testified 
at a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

In April 2010, the Board remanded this matter for three reasons.  
First, the Board sought clarification regarding the rating of the 
Veteran's right ankle disorder.  Second, the Board requested that 
a VA compensation examination be conducted for the Veteran's 
right ankle disorder.  And third, the Board sought a VA 
compensation examination and an opinion with regard to the 
Veteran's service connection claim for carpal tunnel syndrome in 
his left upper extremity.  As noted by the Veteran's 
representative, however, it appears from the record that none of 
these requests have been acted upon.  

The United States Court of Appeals for Veterans Claims has held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected right ankle disability.  Initially, the Board notes 
that there is an apparent conflict as to the evaluation currently 
assigned for the Veteran's right ankle disability.  In a 
June 2009 rating decision the RO indicated that it granted 
service connection for traumatic arthritic changes of the right 
ankle under Diagnostic Codes 5271-5010 and assigned a 10 percent 
evaluation effective May 25, 2009; however, the summary of 
disabilities subject to compensation at the end of the rating 
decision also listed a 20 percent evaluation for the right ankle 
disability under Diagnostic Codes 5271 effective May 25, 2009.  A 
June 2009 supplemental statement of the case characterized the 
issue on appeal as entitlement to an evaluation higher than 
20 percent for residuals of right ankle injury.  As the June 2009 
rating decision appears to have distinguished symptoms due to 
arthritis of the right ankle as a separate disability without 
clearly identifying the basis for the determination or addressing 
the prohibition against pyramiding ratings under 38 C.F.R. 
§ 4.14, the Board finds it is imperative that this apparent 
conflict be resolved prior to appellate review.  

The Board notes that during his personal hearing, the Veteran 
asserted that his right ankle disability has worsened since his 
last VA examination in May 2009.  In support of his claim he 
submitted private medical evidence demonstrating a November 2009 
consultation with a private orthopedic surgery department.  The 
physician indicated that the Veteran currently had some 
instability in his right ankle, intermittent swelling, as well as 
significant pain and arthritis.  It was noted that he was 
scheduled to undergo an examination under anesthesia and then a 
Brostrom-Gould procedure to stabilize the ankle.  The Veteran 
testified that he planned to have these procedures, but that he 
wanted to get a second opinion. 

The Veteran is also seeking service connection for left carpal 
tunnel syndrome; he asserts that this disability is related to 
his service-connected carpal tunnel syndrome, status-post release 
right associated with fracture of the right wrist.  An 
October 2008 electromyography (EMG) study revealed evidence of 
mild left median neuropathy.  Therefore, the Board finds that 
additional development is required for adequate determinations as 
to these matters.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the June 2009 
rating decision and supplemental statement 
of the case and clarify the currently 
assigned service-connected evaluation for 
the service-connected right ankle 
disability on appeal.  The basis for the 
determination should be addressed, 
including consideration of the prohibition 
against pyramiding ratings under 38 C.F.R. 
§ 4.14 (2010).

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has left carpal 
tunnel syndrome as a result of active 
service, to include  whether the disorder 
was either caused or aggravated as a result 
of his service-connected right wrist 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, and 
provide a complete rationale for any 
conclusions reached.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the current severity of his 
service-connected residuals of a right 
ankle injury.  All required tests and 
studies should be completed.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

All residuals of the right ankle injury 
found on examination should be noted in the 
examination report.  In particular, the 
examiner should discuss any limitation of 
motion found to be associated with this 
service-connected disability.  The examiner 
should also note whether ankylosis of the 
right ankle is present.

Additionally, the examiner should discuss 
whether the Veteran's right ankle exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
The examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
this joint repeatedly over a period of 
time.  

4.  Upon completion of the above-requested 
development, the RO/AMC should readjudicate 
the issues of entitlement to service 
connection for left carpal tunnel syndrome 
and entitlement to increased ratings for 
the residuals of a right ankle injury.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


